ORDER

WILLIAMS, District Judge.
Pending before the Court is a motion by Bradley S. Cohen to withdraw his appearance as counsel in this action. United States Magistrate Judge Clarence E. Goetz appointed Mr. Cohen to represent Mr. Roberts on a pro bono basis on 26 October 1995. On 3 November 1995, Mr. Cohen filed the instant motion stating that while this action will require the devotion of extensive time and costs, the likelihood of ultimate success is minimal. Mr. Cohen, currently a sole practitioner, is seeking employment opportunities with law firms and does not want the time requirements of this case to impact upon his future employment. Mr. Cohen also states that he does not feel capable of providing Plaintiff with the competent and diligent representation which this case requires.
The Court acknowledges that this action will require some degree of time, however, at this stage neither Mr. Cohen nor the Court know whether Mr. Roberts will ultimately succeed on his claims. Unlike many plaintiffs in prisoner civil rights suits, Mr. Roberts has stated a colorable claim and has survived Defendants’ motion for summary judgment. At this early stage of his appointment and lack of familiarity with the case, the Court does not find that time and success issues are relevant to Mr. Cohen’s ability to represent Plaintiff.
Nor is the Court persuaded by Mr. Cohen’s employment issues. For now, Mr. Cohen is a sole practitioner. The Court will not grant his motion to withdraw based on what might happen in the future. Mr. Cohen does not know when he will secure employment or how that employer will view pro bono work. This is simply not an adequate reason for withdrawal.
Under the auspices of our pro bono program, this Court has established a practice of requesting attorneys admitted to the bar to occasionally assume the responsibility of representing those, who, for financial or other reasons, are unable to obtain their own counsel. Indeed, on their applications for admission to the bar of this Court, applicants are required to indicate a preference for the type of pro bono cases they wish to receive. While the Court rarely calls upon an attorney for pro bono appointment, the Court makes attorneys fully aware of their obligation to the Court to accept such appointments.
The Court has considered Mr. Cohen’s ability to competently and diligently represent Plaintiff. The Court opines, however, that as a licensed attorney, Mr. Cohen is capable of conducting any necessary research to fairly present and oppose appropriate issues and arguments to the Court consistent with his professional obligations.
Accordingly, IT IS this 29th day of November, 1995, by the United States District Court for the District of Maryland, Southern Division, hereby ORDERED:
1. That counsel’s motion to withdraw appearance BE, and the same hereby IS, DENIED;
2. That the Clerk of the Court mail a copy of this Order to all parties of record and to U.S. Magistrate Judge Goetz.